11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Texas Department of Public Safety,          * From the 42nd District Court
                                              of Taylor County,
                                              Trial Court No. 49,989-A.

Vs. No. 11-18-00269-CV                      * October 31, 2018

Brian Sherman Colter a/k/a                  * Per Curiam Memorandum Opinion
Brian Coulter,                                (Panel consists of: Bailey, C.J.,
                                              Willson, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

     This court has considered the Texas Department of Public Safety’s motion
to dismiss this appeal and concludes that the motion should be granted.
Therefore, in accordance with this court’s opinion, the appeal is dismissed. The
costs incurred by reason of this appeal are taxed against the Texas Department of
Public Safety.